Exhibit 10.1

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Referral Testing Agreement

Between

Virologic, Inc. and

Quest Diagnostics Incorporated

 

THIS AGREEMENT is entered into effective as of April 1, 2004 (the “Effective
Date”), between Virologic, Inc. (Virologic), with offices located at 345 Oyster
Point Blvd., South San Francisco, CA 94080 (“Contractor”) and Quest Diagnostics
Incorporated, a Delaware corporation with offices located at 1 Malcolm Avenue,
Teterboro, New Jersey 07608 (“Quest Diagnostics”).

 

Quest Diagnostics is the owner and/or operator of certain clinical laboratories
located in various states throughout the United States.

 

Contractor operates a referral testing laboratory that is duly licensed to
perform clinical laboratory testing.

 

Quest Diagnostics wishes to engage Contractor as its preferred provider for HIV
phenotypic resistance testing to perform laboratory testing services upon the
terms and conditions set forth in this Agreement and Contractor wishes to
provide to Quest Diagnostics those services upon those terms and conditions.

 

In consideration of the mutual covenants hereinafter set forth, the parties,
intending to be legally bound, agree as follows:

 

1. Term

 

The term of this Agreement shall commence on the Effective Date and shall
continue for a period of (1) year, subject to the early termination provisions
of Section 13 of this Agreement and to the following renewal option: Quest
Diagnostics shall have two one-year options to extend the Agreement on the
condition that the annual minimum volume term of [*], as set forth on Exhibit A
hereto, is met in the preceding year of this Agreement and upon written notice
thereof to Contractor.

 

2. Services; Contractor Certification and Standard of Work

 

  (a) Services: Upon the request of Quest Diagnostics, Contractor shall provide
Quest Diagnostics with laboratory testing services. Contractor represents and
warrants to Quest Diagnostics that it will perform all testing services under
this Agreement in a professional, accurate, and timely manner.

 

Turn Around Time/Non Reportable Rate: Contractor shall use its best efforts to
ensure that its turn around time for delivering laboratory test results to Quest
Diagnostics shall not exceed twenty-four (24) hours from the time of specimen
receipt at Contractor’s location to the time that a detailed lab report is
received by the requesting lab site (unless a longer turn around time is
specified on Exhibit B with respect to particular tests, in which event
Contractor shall use its best efforts to meet the turn around times set forth on
Exhibit B for those tests). Contractor represents and warrants that it has not
and will not offer another distributor a shorter or enhanced Turn Around Time or
otherwise differentiate to the disadvantage of Quest in sample Turn Around Time
and will make best efforts to meet the Turn Around Time for Results set forth on
Exhibit B. If there is a delay in reported results or additional testing is
required to confirm or clarify the result of a specific test, and cannot be
performed within the applicable turn around time, Contractor shall notify the
Quest Diagnostics’ laboratory that referred the test to Contractor of the time
when results will be available to Quest Diagnostics. Repeat testing, when
necessary or requested, will be performed at no charge. Quest Diagnostics and
Contractor will work together to reduce non-reportable results through mutual
efforts to educate physicians and phlebotomists on appropriate specimen
collection and handling requirements as set forth on Exhibit D hereto.



--------------------------------------------------------------------------------

  (b) Changes: Contractor shall provide Quest Diagnostics with at least sixty
(60) days’ prior written notice before making any change to test methods for
tests performed under this Agreement (except for changes necessitated by causes
beyond the control of Contractor or for changes necessary to maintain or improve
quality levels, which changes shall be communicated to the parties referenced
below immediately upon Contractor’s knowledge of such changes). Contractor shall
provide such notice to Quest Diagnostics via electronic mail with hard copy
follow-up to the parties identified below or as directed by the applicable Quest
Diagnostics’ Sourcing Manager. The requirement to provide such notice is a
material term, any breach of which shall be deemed a material breach of this
Agreement. If it is Contractor’s practice to perform data base changes/updates
on a regular schedule, the implementation timeline shall be communicated to
Quest Diagnostics at least ninety (90) days in advance of implementation.

 

Unless otherwise designated by Quest Diagnostics from time to time, parties to
be notified under this Section 2(c) are as follows:

 

1. Database Management:

 

(a) Corporate - DB.Requests@questdiagnostics.com

 

(b) Nichols Institute/SJC: sjctsohd@questdiagnsotics.com; and

 

(c) Nichols Institute/Chantilly:mary.a.goodspeed@questdiagnostics.com

 

2. Sourcing Manager – tramposj@questdiagnostics.com

 

3. National Director of Test Referral Networking - humesm@questdiagnostics.com

 

  (d) Certifications: All testing performed by Contractor shall be in accordance
with applicable state and federal testing requirements for clinical reference
laboratories. Contractor shall maintain, and hereby certifies its and its
employees are in possession of, all necessary licenses, permits, accreditation
and certifications, including approvals for specialties or subspecialties (all
such licenses, permits, accreditation and certifications, including approvals
for specialties or subspecialties being collectively referred to hereafter as
“Required Approvals”) required under applicable law, rule or regulation for
Contractor and its clinical laboratories to perform the tests referred to
Contractor by Quest Diagnostics, including, without limitation, Required
Approvals under the Clinical Laboratory Improvement Amendments (“CLIA”) of 1988,
and any applicable state laws and regulations, including the States identified
on Exhibit B. Contractor shall maintain all Required Approvals for the duration
of the term of this Agreement and any renewals. Before commencing laboratory
testing under this Agreement, and within thirty (30) days after the renewal date
for any Required Approval, Contractor shall provide to Quest Diagnostics at its
address provided above, Attn: Virginia Sturmfels, Manager, Medical Compliance,
or such other address that Quest Diagnostics may direct in accordance with the
notice requirements of Section 14(b) of this Agreement, copies of all Required
Approvals or any renewals thereof, under CLIA, from the States identified on
Exhibit C and from Contractor’s applicable accreditation agency or agencies. If
for any reason Contractor loses or is denied any Required Approval to perform
one or more tests pursuant to this Agreement, Contractor shall immediately
notify Quest Diagnostics at the address provided above and Quest Diagnostics
shall discontinue referral of any such test or tests, in the state, or states,
affected until such time as Contractor can demonstrate it has the Required
Approval. Recurrent loss of Required Approvals shall constitute a breach of this
Agreement authorizing Quest Diagnostics to terminate the Agreement under Section
13. Contractor shall provide Quest Diagnostics at the address provided above
with a copy of any new Required Approval that it obtains during the term of this
Agreement and any renewals within thirty (30) days of receipt thereof.

 

(e) Reports: Contractor shall furnish utilization reports monthly to Quest
Diagnostics’ Sourcing Manager and other personnel designated by it from time to
time. At a minimum, Contractor shall include in each utilization report test
names, Contractor’s test codes, and the volume and dollar amount of each test.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

Utilization reports shall present this information separately for each Quest
Diagnostics’ Business Unit. This report shall be submitted by Contractor
electronically to email addresses designated by Quest Diagnostics from time to
time.

 

3. Pricing

 

Pricing Generally: Pricing for laboratory testing services provided by
Contractor to Quest Diagnostics shall be in accordance with the Pricing Schedule
attached as Exhibit Quest A.

 

  (a) Most Favored Nations: Quest Diagnostics shall receive most favored nation
pricing PhenoSense GT testing services provided by Contractor under this
Agreement as follows: If at any time during the term of this Agreement,
Contractor provides pricing (including the effect of any discounts, credits or
other allowances) that is lower than the pricing provided to Quest Diagnostics
for PhenoSense GT performed by Contractor under this Agreement to any commercial
laboratory customer of Contractor that is a commercial local or regional
laboratory, that purchases similar or lesser volumes of those tests, Contractor
shall immediately (i) decrease Quest Diagnostics’ pricing so that pricing
afforded to Quest Diagnostics is equal to or lower than the prices afforded to
that commercial local or regional laboratory customer, and (ii) notify Quest
Diagnostics of the price decrease. Throughout the term of this Agreement, Quest
Diagnostics shall have the right, at its expense and subject to confidentiality
undertakings reasonably satisfactory to Contractor, to cause a major independent
auditing firm, not doing business with either Quest Diagnostics or Contractor,
to audit Contractor’s prices to its customers to ensure compliance with this
Section. If any discrepancies are found, Quest Diagnostics shall receive, at its
option, a refund or credit for all monies paid in excess of the amount that
would have been payable had Contractor afforded Quest Diagnostics pricing
consistent with this most favored nations pricing provision beginning from the
date the other customer was afforded lower pricing and continuing for so long as
Quest Diagnostics paid the excess amounts. However, Quest Diagnostics agrees
that in the event that any of its individual business units do not make
available all of the ViroLogic products listed on Exhibit A in accordance with
this agreement, these obligations with respect to Most Favored Nations pricing
for PhenoSense GT shall be null and void.

 

4. Invoicing

 

Contractor shall invoice Quest Diagnostics on a monthly basis for all testing
performed at the request of Quest Diagnostics. Invoices shall be provided to
such physical or email addresses as Quest Diagnostics may designate from time to
time. Accrued, undisputed fees shall be paid to Contractor within thirty (30)
days of Quest Diagnostics’ receipt of invoices. All invoices shall be in
sufficient detail, as reasonably requested by Quest Diagnostics, to identify the
tests completed and the price per test. Failure of Contractor to submit invoices
in the time required or to provide sufficient documentation as requested shall
be a basis to deny a claim for payment. Contractor will not be entitled to
receive payment for services that produce invalid test results, except where the
cause of such invalid result is Quest Diagnostics referring of an untestable
specimen to Contractor (e.g., the specimen was too old). If services are
rendered on behalf of a Medicaid patient residing in a state in which applicable
Medicaid regulations require that laboratory services rendered to a Medicaid
recipient be billed only by the laboratory performing the testing services,
Contractor shall, if requested by Quest Diagnostics, bill such services to
Medicaid, and accept payment from Medicaid as full payment for those services.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

5. Preferred Provider Relationship

 

  a) Customer Support: Contractor will provide Payor Relations support with all
payor types to establish medical policy for HIV RT and increase reimbursement
rates where needed. Contractor will educate HIV providers regarding the
availability of its products through Quest Diagnostics.

 

  b) Exclusivity and Product Offering: Within 10 business days upon execution of
this Agreement Quest Diagnostic’s will make unique test codes available
throughout it’s network of laboratories for Contractors products listed on
Exhibit A hereto and will use best efforts to ensure that those product test
codes are the same across all Quest business units. Contractor agrees to make
Quest Diagnostics its exclusive nationwide distributor for the term of this
agreement, (nationwide distributor is defined for purposes of this agreement as
a laboratory offering full scope of testing services including routine
diagnostics and esoteric testing, anatomic pathology, drug testing, clinical
trials throughout the majority of the United States) for its PhenoSense GT assay
nothing herein is intended to prohibit Contractor from distributing its products
directly or through local or regional laboratories. Quest Diagnostics agrees
that in the event that any of its individual business units do not make
available all ViroLogic products listed on Exhibit A in accordance with this
agreement, ViroLogic may, in its sole discretion, terminate this nationwide
exclusivity of the PSGT offering at any time during this Agreement.

 

6. Non-solicitation of Clients Trade Secrets:

 

  (a) Trade Secrets: Contractor understands and acknowledges that should Quest
Diagnostics provide any client-identifiable information to Contractor, such
information shall be considered a confidential trade secret of Quest Diagnostics
that shall be treated and protected with the same care that Contractor would
treat similar information of its own, but with no less than a reasonable degree
of care.

 

  (b) Non-Solicitation: Contractor agrees that during the term of this
Agreement, or any renewals thereof, and for a period of one year thereafter, it
will not knowingly utilize information acquired from the business relationship
with Quest Diagnostics to directly solicit business from Quest Diagnostics’
clients.

 

7. Tests Added During the Contract Period

 

From time to time, Quest Diagnostics may request Contractor to provide
additional tests not currently performed by Contractor and/or to consolidate
additional tests with Contractor that Quest Diagnostics currently sends to other
reference laboratories. Upon mutual written agreement between Contractor and
Quest Diagnostics, Contractor shall set up the test(s) requested within its
laboratory, within six (6) to ten (10) weeks of Quest Diagnostics’ request, and
shall obtain all necessary legal and regulatory approvals required to perform
such test(s) and to sell such testing services to Quest Diagnostics. If more
than six (6) to ten (10) weeks are required to set up such test(s), Contractor
shall notify Quest Diagnostics of the necessary set up time when Quest
Diagnostics requests such test(s) and Quest Diagnostics and Contractor shall
negotiate in good faith regarding the appropriate pricing for such tests.

 

8. Business Reviews

 

Contractor agrees that Quest Diagnostics shall have the right to perform quality
assurance audits. All audits will be used by Quest Diagnostics solely to
evaluate Contractor’s performance of the services under this Agreement. Such
audits may include onsite inspections to evaluate

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

Contractor’s processes against a Quest Diagnostics’ checklist used for reference
laboratory providers to monitor compliance with regulatory standards and all
Quest Diagnostics’ quality assurance requirements. Quest Diagnostics reserves
the right to hold formal performance reviews every six months. These reviews
shall include, but not be limited to, contract performance, customer
satisfaction, issues/opportunities, new test requirements, technology/overview
and general operational issues.

 

9. Promotional Material

 

Neither party shall use the name, symbol, logo or any trademark or service mark
of the other party in any promotional or advertising material, nor for any other
purpose unless advance written consent has been received from the other party.
Except that, for the purposes of educating physicians, Contractor may issue
client letters, marketing information and other promotional materials that
reference Quest Diagnostics and the Agreement. Contractor will seek Quest
Diagnostics review and approval of all such materials which approval shall not
be unreasonably withheld. The terms of this Agreement may require SEC disclosure
on behalf of Contractor and in such event Contractor will comply with such
disclosure requirements, however, Contractor agrees to provide a draft of any
such 8K or press release to Quest Diagnostics for comments.

 

10. Proprietary Information

 

  (a) Confidential Information: Contractor and Quest Diagnostics acknowledge
that they may gain access to the other’s confidential business information in
the course of performing their obligations under this Agreement. Except as
required by law or legal process, Contractor and Quest Diagnostics each agrees
that it will not use (except as required by those employees, officers,
directors, or consultants, acting pursuant to this Agreement or as required by
law or legal process) or disclose to third parties the following information:
client lists, information related to proprietary research techniques and
technology, types of supplies, pricing for supplies, patient information
(including but not limited to, social security numbers, addresses, insurance
information, results, and diagnosis information), and any information that the
disclosing party marks with the word “confidential” at the time of disclosure
(together “Confidential Information”). Contractor and Quest Diagnostics each
agrees to treat such Confidential Information it receives from the other with
the same degree of care that it treats its own proprietary information, but with
no less than a reasonable degree of care.

 

  (b) Exceptions to Confidential Information: Notwithstanding subsection (a)
above, information shall not be deemed Confidential Information if it (i) is or
becomes generally known to the public through no unlawful act of the recipient;
(ii) was known to the recipient at the time of disclosure; (iii) is disclosed
with the prior written approval of the disclosing party; (iv) was independently
developed by the recipient without any use of the disclosing party’s
Confidential Information; (v) becomes known to the recipient from a source other
than the disclosing party without breach of this Agreement and otherwise not in
violation of the disclosing party’s rights; or (vi) is required to be disclosed
in accordance with law or court order.

 

  (c) Return of Confidential Information: Each party shall promptly return all
Confidential Information of the other party it holds in written form and all
copies of it upon the other party’s written demand, except for Confidential
Information that may be incorporated in any information that the recipient is
required to maintain by law to verify the work that it performed, which may be
retained by the recipient subject to the restrictions contained in this Section
9.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

11. Indemnification, Insurance and Notice

 

  (a) Indemnification: Contractor agrees to indemnify, defend and hold Quest
Diagnostics, including its subsidiaries and affiliates and their employees,
agents, servants and representatives, harmless from any claim, liability, loss,
suit, damage, cost or expense, including reasonable attorneys’ fees and expenses
(collectively “Claims”), including wrongful death, to the extent arising out of
or attributable to the negligence, breach of this Agreement or willful
misconduct of Contractor, its employees, subcontractors, directors and officers
related to this Agreement, including, but not limited to, any third party
billing Claims brought against Quest Diagnostics arising out of Contractor’s
failure to inform Quest Diagnostics of a test methodology change, and any Claims
brought against Quest Diagnostics based upon, arising out of or attributable to
Quest Diagnostics’ hiring or supervision of Contractor.

 

  (b) Indemnification Procedure: Quest Diagnostics shall notify Contractor of
any Claim for which indemnification is sought. Contractor shall have the right
to control the investigation, trial and defense of any lawsuit or action
(including all negotiations to effect settlement) and any appeal arising there
from and to employ or engage attorneys of its own choice. Quest Diagnostics may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and may take an appeal from any resulting adverse judgment.
Quest Diagnostics shall cooperate with Contractor, at Contractor’s expense, at
all times during the pendency of the Claim or lawsuit, including, without
limitation, providing it with all available information concerning the Claim.
Contractor shall not enter into any settlement agreement, consent judgment or
admission of liability on behalf of Quest Diagnostics without its prior written
consent, which consent shall not be unreasonably withheld.

 

  (c) Insurance: Contractor agrees to maintain professional liability and
commercial general liability insurance to cover its services provided hereunder
in the minimum amounts of Three Million Dollars ($3,000,000) per claim and Five
Million Dollars ($5,000,000) annual aggregate. Contractor agrees to furnish
Quest Diagnostics with a current and valid certificate of insurance from
Contractor’s insurance carrier verifying the nature and amounts of coverage (or
if Contractor self insures, documented proof of the existence of a
self-insurance program meeting the requirements hereof), and Contractor agrees
to keep and maintain such insurance (or self-insurance) coverage in full force
and effect during the term of this Agreement. If such insurance is of the
“claims made” type, Contractor agrees that the insurance shall be continued for
a period of at least four (4) years after the termination of this Agreement, or
Contractor shall purchase extended reporting period insurance (also known as
“tail coverage”) to extend the insurance for a minimum of four (4) years after
the termination of this Agreement.

 

12. Regulatory Compliance

 

  (a) Compliance with Law/Material Breach: Each party represents and warrants
that in the performance of its obligations under this Agreement, it will comply
with all applicable laws, rules or regulations (“Applicable Laws”), including,
but not limited to, the federal Physician Self-Referral Law, 42 U.S.C. 1395nn
(“Stark Law”), and the regulations promulgated thereunder, similar state
physician self-referral laws and regulations, the federal Medicare/Medicaid
Anti-kickback Law (42 USC 13202-7b) and regulations promulgated thereunder and
similar state Anti-kickback laws and regulations, the Health Insurance
Portability and Accountability Act (“HIPAA”) regulations. Failure by either
party to comply with any Applicable Law as required hereby shall be considered a
material breach of this Agreement. In the event of a determination that this
Agreement is not in compliance with any Applicable Law, then the parties shall
negotiate in good faith to bring this Agreement into compliance. All amendments
to this Agreement to bring this Agreement into

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

compliance must be mutually agreed to by both parties in writing. If such
agreement cannot be reached, either party may terminate this Agreement by
written notice to the other party.

 

  (b) HIPAA Compliance: Each party represents and warrants that with respect to
all protected health information (as that term is defined in the Privacy
Regulations), it is a covered entity (and not a business associate of the other
party) under the Privacy Regulations and that it shall protect the privacy,
integrity, security, confidentiality and availability of the protected health
information disclosed to, used by, or exchanged by the parties by implementing
and maintaining privacy and security policies, procedures, and practices, and
administrative, physical and technological safeguards and security mechanisms
that reasonably and adequately protect the confidentiality, integrity and
availability of the protected health information created, received, maintained
or transmitted under this Agreement, all as required by, and set forth more
specifically in, the Privacy Regulations and the Security Regulations, as each
may be amended from time to time. In the event HIPPA or the Privacy Regulations
or Security Regulations require any addition to or modification of this
Agreement, the parties shall use commercially reasonable efforts to agree upon
such additions or modifications in a timely manner. If such agreement cannot be
reached in a timely manner, either party may terminate this Agreement by written
notice to the other party.

 

  (c) Federal Program Access to Records: If payment for any laboratory services
performed hereunder is made by a Federal Program, to assure compliance with 42
USC 1395X(v)(I), until the expiration of four (4) years after the furnishing of
laboratory services pursuant to this Agreement, Contractor shall, upon written
request, make available to the Secretary of the Department of Health and Human
Services (HHS), the Comptroller General, or any of their duly authorized
representatives, this Agreement, and any books, documents and records that are
necessary to certify the nature and extent of the costs incurred by a health
care provider that were performed under this Agreement. This provision shall
apply if the amount paid under this Agreement is $10,000 or more over a twelve
(12) month period.

 

The availability of Contractor’s books, documents and records shall at all times
be subject to such criteria and procedures for seeking or obtaining access as
may be promulgated by the Secretary of HHS in regulations, and other applicable
laws. Contractor’s disclosure under this provision will not be construed as a
waiver of any legal rights to which Quest Diagnostics or Contractor may be
entitled under statute or regulation.

 

  (d) Excluded Provider: Each party represents and warrants that it is not an
Excluded Provider. For purposes of this Section, the term “Excluded Provider”
means a person or entity that either (1) has been convicted of a crime related
to health care, or (ii) is currently listed by a federal agency as debarred,
excluded or otherwise ineligible for participation in federally funded programs
(including without limitation federally-funded health care programs such as
Medicare and Medicaid). Either party shall notify the other within 5 days after
the party receives notice that it is an Excluded Provider. The party receiving
such notice shall have the right to terminate this Agreement at any time after
learning that the notifying party is an Excluded Provider. For purposes of this
Section, “Quest Diagnostics” and “Contractor” shall include, as applicable, the
(1) person entering into this Agreement any partners, associates, or agents of
that person (including without limitation subcontractors or employees providing
Testing), or (2) the entity entering into this Agreement and any such entity’s
parent, principals, shareholders, directors, and officers of such entity
(including, without limitation, subcontractors or employees providing Testing).

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

  (e) EEO, Small Business, Affirmative Action: To the extent Contractor’s
services will be used by Quest Diagnostics in the performance of a federal
government contract, Contractor hereby certifies that all services provided in
the United States are provided in compliance with all applicable requirements,
orders and regulations of the United States Federal Government pertaining to
nondiscrimination, equal employment opportunity and affirmative action,
including, without limitation, the following, as the same may be amended from
time to time: (1) Executive Order 11246, as amended by Executive Order 11375,
including 41 CFR Part 60.1 et seq. and 48 CFR 52.222-26, Equal Opportunity; (2)
the Rehabilitation Act of 1973 (29 USC 793), as amended, including 41 CFR Part
60-741 et seq. and 48 CFR 52.222-36, Affirmative Action for Workers With
Disabilities; (3) the Vietnam Era Veterans Readjustment Assistance Act of 1974
(38 USC 4212), including 41 CFR Part 60-250 et seq. and 48 CFR 52.222-35, Equal
Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era, and
Other Eligible Veterans; (4) the certification requirements for nonsegregated
facilities as ordered by the Secretary of Labor (32 F.R. 7439) and as required
by 41 CFR Part 60-1 et seq.; (5) Executive Order 11141 (proscribing age
discrimination); (6) the Service Contract Act of 1965, as amended (41 USC 351 et
seq.) including 48 CFR 52.222-41; (7) 48 CFR 52.237-7, Indemnification and
Medical Liability Insurance; and (8) all regulations, rules, orders and
applicable contract clauses promulgated under (1) through (7) above and/or
required by federal, state or local law, rule or regulation to be included in
this Agreement. Contractor agrees that until four years after payment under this
Agreement Contractor will afford the Secretary of Health and Human Services,
Comptroller General of the United States or any of their duly authorized
representatives, access to, and the right to examine, any pertinent books,
documents, papers and records of the successful bidder or offer or involving
transactions relating to this Agreement.

 

13. Legislative / Regulatory Modification

 

In the event any Medicare and/or Medicaid laws, rules, regulations or payment
policies; or any rules or policies of any third-party payer; or any other
federal, state or local law, rule, regulation or policy; or any interpretation
thereof at any time during the term of this Agreement is modified, implemented,
threatened to be implemented, or determined to prohibit or in any way materially
change the method or amount of reimbursement or payment (1) for services under
this Agreement, or (2) for services to patients of a party necessitated as a
result of this Agreement, or by virtue of the existence of this Agreement has or
will materially affect the ability of Quest Diagnostics to engage in any
commercial activity on terms at least as favorable to Quest Diagnostics as those
reasonably attributable as of the date hereof (all of the foregoing being
hereinafter collectively referred to as “Changes,” and individually, a
“Change”), then the parties to this Agreement shall negotiate in good faith to
amend this Agreement to provide for payment of compensation hereunder, while at
the same time preserving the economic expectations of the parties to the
greatest extent possible in a manner consistent with any such Change(s). All
amendments to this Agreement necessitated by such Change(s) must be mutually
agreed to by both parties in writing. If such agreement cannot be reached,
either party may terminate this Agreement by written notice to the other party.

 

14. Termination

 

This Agreement may be terminated as follows:

 

(a) Upon the filing of a petition in bankruptcy by either party or the making by
either party of an assignment for the benefit of creditors, or if any
involuntary petition in bankruptcy or petition for an arrangement pursuant to
the Bankruptcy Act is filed against either party and is not dismissed within
thirty (30) days; or if a receiver is appointed for the business of either
party, or any part thereof, the other party may immediately terminate this
Agreement;

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

(b) If action is taken against Contractor to revoke, suspend, or terminate its
applicable federal or state license(s) to operate a clinical laboratory, or to
revoke, suspend or terminate participation in Medicaid, Medicare or other
federally funded programs; and such action is not resolved within thirty (30)
days of initiation thereof, Quest Diagnostics may immediately terminate this
Agreement;

 

(c) Either party may terminate this Agreement immediately on written notice if
the other party has committed a material breach of this Agreement and has not
cured such breach within thirty (30) days after written notice thereof by the
non-breaching party; and

 

(d) In accordance with Sections 2(d), 12(a), 12(b) and 13.

 

15. Miscellaneous

 

(a) Assignment: Without the prior written consent of the other party hereto,
which consent shall not be unreasonably withheld, neither party may assign any
of its rights or obligations hereunder. Notwithstanding anything to the contrary
herein contained, either party may assign its rights or obligations hereunder in
the entirety to its parent or any subsidiary or successor corporation without
prior written consent; provided, however, that nothing contained herein shall
release the assigning party from its obligations hereunder. Subject to the
foregoing, this Agreement inures to the benefit of, and is binding upon, the
successors and assigns of the parties hereto.

 

(b) Notice: Except as otherwise expressly provided in this Agreement, all
notices hereunder shall be in writing, personally delivered, sent by certified
mail, return receipt requested, or by confirmed facsimile, addressed to the
other party as follows:

 

If to Contractor:

  Kathy Hibbs, Esq     Vice President and General Counsel     ViroLogic, Inc.  
 

Phone: (650)624-4243

   

Facsimile: (650) 635-1111

If to Quest Diagnostics:

  Jerry Tramposh, Ph.D.     Materials and Services Management     Quest
Diagnostics, Nichols Institute     San Juan Capistrano, CA     Phone: (800)
642-4657 ext. 4005     Facsimile: (949) 728-4998

 

Either party may change its address to which notices shall be sent by a notice
that conforms to the requirements of this subsection.

 

(c) Entire Agreement: This Agreement, including Exhibits A, B, and C, contains
the entire understanding between Quest Diagnostics and Contractor and supersedes
any and all prior agreements, understandings, and arrangements between them
relating to the subject matter hereof. No amendment, change modification or
alteration of the terms and conditions hereof shall be binding unless in writing
and signed by the parties to be bound.

 

(d) Choice of Law: This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its conflict of law principles.

 

(e) Waiver: The failure of either party to this Agreement to exercise or enforce
any right conferred upon it hereunder shall not be deemed to be a waiver of any
such right nor operate to bar the exercise or performance thereof at any time or
times thereafter, nor shall a waiver of any right hereunder at any given time be
deemed a waiver thereof for any other time.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

(f) Severability: It is the intention of the parties that the provisions of this
Agreement shall be enforceable to the fullest extent permissible under
applicable laws, and that the invalidity or unenforceability of any provisions
under such laws will not render unenforceable, or impair, the remainder of the
Agreement. If any provisions hereof are deemed invalid or unenforceable, either
in whole or in part, this Agreement will be deemed amended to modify, or delete,
as necessary, the offending provisions and to alter the bounds thereof in order
to render it valid and enforceable.

 

(g) Non-Exclusive Arrangement: Contractor acknowledges that this is a
non-exclusive arrangement and that this Agreement places no restrictions on
Quest Diagnostics’ ability to refer laboratory testing to other laboratories and
that Quest Diagnostics does not guarantee any minimum volume of specimens to be
referred to Contractor for testing under this Agreement.

 

(h) Parties Bound: For purposes of this Agreement, “Quest Diagnostics” shall
include all direct and indirect subsidiaries, business units or affiliates of
Quest Diagnostics engaged in the laboratory services business in the continental
United States in which Quest Diagnostics owns a majority of the equity interest.
Any subsidiary or affiliate of Quest Diagnostics that is not a party to this
Agreement shall have the option severally to join in the terms hereof by
providing at least thirty (30) days written notice to Contractor. Quest
Diagnostics may, at its option, obtain services pursuant to the terms hereof on
behalf of laboratories for which it provides management services only.

 

(i) Relationship of the Parties: Nothing contained in this Agreement shall be
construed as creating a joint venture, partnership, or employment relationship
between the parties. Neither party is an agent of the other, and neither party
has any authority whatsoever to bind the other party, by contract or otherwise.

 

(j) Force Majeure: Either party shall be excused from non-performance or delay
in performance to the extent that such non-performance or delay in performance
arises out of causes beyond the control and without the fault or negligence of
the non-performing party. Such cases include, but are not limited to, acts of
God, the public enemy or terrorism, acts of any government in either its
sovereign or contractual capacity, fires, floods, epidemics, strikes or freight
embargo. Each party shall promptly notify the other of any such circumstances
and its probable duration as a result of which such party claims its inability
to perform this Agreement.

 

(k) Section Headings: Section headings contained in this Agreement are for
reference purposes only and shall not affect, in any way, the meaning and
interpretation of this Agreement.

 

(l) Execution in Counterparts: This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which shall constitute the same instrument.

 

(m) Survival: The provisions of this Agreement which by their nature are
intended to survive termination of this Agreement shall so survive, including
the provisions of Sections 4, 8, 9, 10, 11 and 15.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

16. Medicare+Choice Regulations

 

(This Section applies only when patients served under this Agreement include
Medicare+Choice Beneficiaries under contracted Medicare+Choice Benefit
programs.)

 

(a) Compliance with Medicare+Choice. The terms and conditions herein are
included to meet federal statutory and regulatory requirements of the federal
Medicare+Choice Program under Part C of Title XVIII of the Social Security Act
(“Medicare+Choice Program”). Notwithstanding Section 11, Contractor understands
that the specific terms as set forth herein are subject to amendment in
accordance with federal statutory and regulatory changes to the Medicare+Choice
Program.

 

(b) Definitions: For the purposes of this Agreement, the following terms shall
have the meanings set forth:

 

(1) “CMS” means the U.S. Centers for Medicare and Medicaid Services (formerly
known as the Health Care Financing Administration).

 

(2) “Health Plans” shall mean those plans, which have entered into a
Medicare+Choice Contract with CMS.

 

(3) “Medicare+Choice Contracts” means the agreements entered into between CMS
and Health Plans pursuant to which Health Plans provide health care coverage to
Medicare Covered Persons.

 

(4) “Medicare+Choice Regulations” means those regulations promulgated by CMS at
42 C.F.R. § 422.100 et. seq., as amended.

 

(5) “Medicare Covered Beneficiaries” means an individual who is entitled to
receive benefits pursuant to Title XVIII of the Social Security Act and is
enrolled in Health Plan pursuant to the Medicare Contract. The term “Covered
Persons,” “Members” or “Enrollees” in the Agreement shall refer to Medicare
Covered Persons unless the context clearly indicates otherwise.

 

(c) Compliance Requirements: Notwithstanding any other provisions in this
Agreement, the following terms and conditions apply to laboratory services
rendered under this Agreement.

 

(1) Quest Diagnostics delegates to Contractor its responsibility under its
Medicare+Choice Contracts with Health Plans to provide the services set forth in
the Agreement to Medicare Covered Persons. Quest Diagnostics or Healthplan may
revoke this delegation, and thereby terminate the Agreement if Quest Diagnostics
or Health Plan reasonably determines that Contractor has not performed
satisfactorily. Such revocation shall be consistent with the termination
provisions of the Agreement. Performance of Contractor shall be monitored by
Quest Diagnostics and Health Plan on an ongoing basis. Contractor acknowledges
that Health Plan shall oversee and is accountable to CMS for the functions and
responsibilities described in the Medicare+Choice Program regulatory standards.

 

(2) Contractor agrees to comply, and to require any of its permitted
subcontractors to comply, with all Medicare laws, the Medicare + Regulations and
CMS instructions submitted. Further, Contractor agrees that any services
provided by the Contractor or its subcontractors to Medicare Covered Persons, to
the extent required by applicable laws and regulations, will be consistent with
and will comply with Health Plan’s Medicare+Choice contractual obligations.

 

(3) Contractor agrees to maintain records, documents and any other information
relating to Covered Persons and this Agreement for six (6) years or such longer
period as required by law. Contractor acknowledges that Health and Human
Services, the Comptroller General, or their designees have the right to audit,
evaluate, or inspect any books, contracts, medical records, patient care
documentation, and other records of Contractor, or its subcontractors or
transferees involving transactions related to Quest Diagnostics’ Medicare+Choice
contracts with Health Plans through 6 years from the final date of the contract
period or from the date of

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

the completion of any audit, or for such longer period provided for in 42 CFR
422.502(e)(4) or other applicable law, whichever is later. Contractor agrees to
make available its premises, physical facilities and equipment, records elating
to its Medicare members and any additional relevant information.

 

(4) Contractor agrees to maintain records and other information with respect to
Medicare Covered Persons in an accurate and timely manner; to ensure timely
access by Medicare Covered Persons to the records and information that pertain
to them; and to safeguard the privacy of any information that identifies a
particular Medicare Covered Person in accordance with applicable laws and
regulations and Medicare+Choice requirements. Contractor agrees to abide by all
federal and state laws applicable to Contractor regarding confidentiality and
disclosure for mental health records, medical records, other health information,
and patient information.

 

(5) Contractor agrees to provide services in a manner consistent with
professionally recognized standards of health care. Contractor agrees to provide
services in a culturally competent manner to all enrollees. Contractor shall be
paid for the services provided under this Agreement in the manner and at the
rates contemplated by the Agreement. Contractor may obtain additional
information by requesting same from Quest Diagnostics. The period for payment of
fees by Quest Diagnostics is set forth in the Agreement.

 

(6) Contractor agrees to comply and cooperate with an independent quality review
and improvement activities pertaining to the provision of services for Medicare
Covered Persons. Contractor agrees to comply with Quest Diagnostics’ and/or
Health Plan’s medical policies, quality assurance and performance improvement
programs, and medical management programs. Contractor agrees to comply with all
applicable Health Plan credentialing requirements. Contractor also agrees that
the credentialing process will be reviewed by Health Plan and/or Quest
Diagnostics and Health Plan and/or Quest Diagnostics will audit the process on
an ongoing basis.

 

(7) Contractor agrees that in no event, including but not limited to nonpayment
by Quest Diagnostics or Health Plan, insolvency of Quest Diagnostics or Health
Plan or breach of the Agreement, shall the Contractor bill, charge, collect a
deposit from, seek compensation, remuneration or reimbursement from, or have any
recourse against a Medicare Beneficiary or persons or person acting on behalf of
Medicare Beneficiary for services provided pursuant to the Agreement. Contractor
agrees that in the event of Quest Diagnostics’ or Health Plan’s insolvency or
other cessation of operations, services to Medicare Covered Persons will
continue through the period CMS premiums have been paid to Health Plan.
Contractor further agrees that (i) the Hold Harmless and Continuation of
Benefits provisions shall survive the termination of the Agreement regardless of
the cause giving rise to the termination and shall be construed to be for the
benefit of the Medicare Covered Person, and that (ii) these provisions supersede
any oral or written contrary agreement now existing or hereafter entered into
between Contractor and a Medicare Covered Person or persons acting on their
behalf that relates to liability for payment for, or continuation of, services
provided under the terms and conditions of these clauses.

 

(8) Contractor acknowledges that the Agreement shall be terminated if
Contractor, or a person with an ownership or control interest in Contractor, is
excluded from participation in Medicare under Section 1128 or 1128A of the
Social Security Act or from participation in any other federal health care
program. Neither Contractor nor Quest Diagnostics may employ or subcontract with
an individual, or with an entity that employs or contracts with an individual,
who is excluded from participation in Medicare under Section 1128 or 1128A of
the Social Security Act or from participation in a federal health care program.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

(9) Contractor acknowledges that payments Contractor receives from Quest
Diagnostics to provide Covered Services to Medicare Covered Persons are, in
whole or part, from federal funds. Contractor and any of its subcontractors are
subject to certain laws that are applicable to individuals and entities
receiving federal funds, including but not limited to, Title VI of the Civil
Rights Act of 1964 as implemented by 45 CFR Part 84; The Age Discrimination Act
of 1975 as implemented by 45 CFR Part 91; the Rehabilitation Act of 1973; and
the Americans With Disabilities Act. Contractor shall not deny, limit or
condition the furnishing of health care Covered Services to Medicare + Choice
Beneficiaries on the basis of any factor that is related to health status or
source of payment.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement effective as of the Effective Date.

 

CONTRACTOR   QUEST DIAGNOSTICS INCORPORATED By:  

/s/ William D. Young

--------------------------------------------------------------------------------

  By:  

/s/ David M. Zewe

--------------------------------------------------------------------------------

    (Signature)       (Signature)    

William D. Young

--------------------------------------------------------------------------------

     

David M. Zewe

--------------------------------------------------------------------------------

    (Print Name)       (Print Name)    

Chairman and CEO

--------------------------------------------------------------------------------

     

Senior VP Operations

--------------------------------------------------------------------------------

    (Title)       (Title)    

April 29, 2004

--------------------------------------------------------------------------------

     

April 29, 2004

--------------------------------------------------------------------------------

    (Date)       (Date)

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

Volume based pricing per 12 month period

 

Number of PS/PSGT Billable Units

  [ * ]

PS/PSGT Pricing

  [ * ]

 

Other Pricing Features

 

  • The parties agree that upon date of issuance of an updated policy guideline
from AMA or other favorable coverage decision or action by a payor or group of
payors which results in an increase in the reimbursement rates for Quest
Diagnostics for the testing services listed on Exhibit A hereto they will
negotiate in good faith to agree to pricing increase to the prices set forth
herein be mutually agreed to. Quest Diagnostics will provide a quarterly report
of its reimbursement rates for Contractor’s testing services throughout the term
of this Agreement and any extension period. Quest Diagnostics will provide a
quarterly report of its reimbursement rates for Contractor’s testing services
throughout the term of this Agreement and any extension period.

 

  • Volume pricing in any extension period shall be calculated as follows and
shall begin at the lower price level of either: i) the volume discount level of
the prior period’s volume for the total of the 12 month period or ii) a
projected annualized volume rate based upon the last three months of the twelve
month period immediately preceding the extension. For Example, if in the first
twelve month term the total billable samples is [ * ] which would mean a price
level of [ * ], however in months 10, 11 and 12, the monthly volumes were [ * ]
respectively, the projected annualized volume for the extension year would be [
* ] therefore a price level of [ * ] would apply as it is a lower price. During
the term of any extension period, the volume discount shall be adjusted on a
quarterly basis to the price level of the projected annualized volume rate based
upon the actual volume of the prior three months.

 

  • Virologic agrees to provide Quest Diagnostics with 60 days advanced notice
of any price tier changes.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

EXHIBIT B

 

Turn around time for PhenoSense and PhenoSense GT is fourteen days, from receipt
at Contractor’s

laboratory to shipment of test results to Quest Diagnostics.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

EXHIBIT C

 

STATES WHERE LICENSE, PERMIT OR CERTIFICATION NECESSARY

 

In addition to the certification set forth in Section 2(d), Contractor
specifically represents that it currently maintains Required Approvals in the
states identified in (1) below, and should Contractor perform tests referred to
in (2) or (3) below, in the states referred to in (2) or (3) below for those
tests.

 

(1) The state in which Contractor is domiciled, together with the States of
Pennsylvania, Maryland, Florida, Rhode Island and New York.

 

(2) If Contractor performs HIV testing under this Agreement: North Carolina,
Mississippi and West Virginia.

 

(3) If Contractor performs lead testing under this Agreement: Ohio

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

EXHIBIT D

 

Sample Collection and Handling Requirements for:

 

PhenoSense GT™and PhenoSense™ HIV

 

This document describes the requirements for collection, handling, and shipment
of blood

samples prior to testing in the PhenoSense™ HIV and PhenoSense GT™ assays. HIV
RNA is

especially vulnerable to degradation, therefore proper collection and handling
of blood specimens

is essential for successful performance of the assays. Samples with lower viral
loads are more

susceptible to degradation than samples with higher viral loads.

 

Specimen Volume and Identification Requirements:

 

3.0 mL of plasma must be sent for optimal performance of the assays. Either
sterile PPT (pearl top) or tubes containing EDTA (lavender top) may be used for
sample collection.

 

Proper identification of specimens is extremely important. Confirm patient
identification and print the patient’s first and last name or unique identifier
as they appear on the test request form on the tubes in the patient’s presence.
The patient’s name or unique identifier on the specimen must be identical to the
patient’s name on the test request form.

 

Please indicate on the test request form the patient’s most recent viral load
with viral load collection date. For best results, viral loads should be
confirmed within the two weeks prior to submission for testing at ViroLogic.
NOTE: PhenoSense™ GT, PhenoSense™ HIV assays are intended for use only for
patients with viral loads greater than or equal to 500 copies/mL.

 

Sample Collection and Processing:

 

Draw whole blood into either two 5.0 mL PPT (pearl top) or tubes containing EDTA
anticoagulant (lavender top).

 

Immediately centrifuge blood (within 2 hours of collection) at 1000-1200 x g at
room temperature (18 – 25o C) for 10-15 minutes.

 

Do not allow samples to remain in centrifuge after centrifugation.

 

For EDTA samples: after centrifugation, immediately remove plasma from cells and
transfer to a screw cap top tube.

 

Immediately after centrifugation, freeze plasma sample at or below - 20o C in a
standard laboratory freezer. Sample should be frozen when courier arrives to
pick it up.

 

DO NOT THAW SAMPLE AFTER FREEZING!

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17